Citation Nr: 0937060	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  02-02 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
herniated nucleus pulposus with radiculopathy and 
degenerative changes, from September 26, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel




INTRODUCTION

The Veteran had active military service from October 1983 to 
November 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2001 rating decision, in which the RO, 
inter alia, granted service connection and assigned an 
initial 10 percent rating for herniated nucleus pulposus with 
mild radiculopathy, mechanical low back strain and mild 
degenerative disc disease, effective December 1, 2000.  The 
Veteran filed a notice of disagreement (NOD) in September 
2001, and the RO issued a statement of the case (SOC) in 
February 2002.  The Veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) that same 
month.

In December 2003, the Board remanded the claim on appeal to 
the ROfor further development.  After accomplishing further 
action,  in a May 2007 rating action, the RO assigned a 
higher initial 20 percent rating for herniated nucleus 
pulposus with radiculopathy and degenerative changes, 
effective December 1, 2000; as well as granted service 
connection and assigned an initial 10 percent rating for 
lumbar radiculopathy,  effective September 26, 2003.  [The 
Veteran did not file a notice of disagreement with the 
disability rating or effective date for this disability.]

In October 2007,  the Board denied an initial rating higher 
than 20 percent for service-connected low back disability 
prior to September 26, 2003.  At that time, the Board also 
remanded to the RO (via the Appeals Management Center (AMC), 
in Washington, DC) the matter of a higher initial rating from 
September 26, 2003, for additional development.  After 
accomplishing the requested action, the AMC continued the 
denial of the claim (as reflected in an August 2009 
supplemental SOC (SSOC)), and returned the matter to the 
Board for further appellate consideration.  

Because the claim on appeal involves a request for a higher 
initial rating following the grant of service connection, the 
Board has characterized the claim in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  
Moreover, while the AMC has assigned a higher initial rating 
of 20 percent for herniated nucleus pulposus with 
radiculopathy and degenerative changes during the pendency of 
this appeal, as a higher rating is available, and the 
appellant is presumed to be seeking the maximum available 
benefit, the claim for higher rating remains viable on 
appeal.  Id.; AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the matter remaining  on appeal have been 
accomplished.

2.  Since September 26, 2003, the Veteran's service-connected 
low back disability has been manifested by complaints of pain 
and radiculopathy; the most probative evidence of record has 
not shown forward flexion of the thoracolumbar spine to 30 
degrees or less, favorable or unfavorable ankylosis of the 
spine, or incapacitating episodes of intervertebral disc 
syndrome (IVDS).


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for herniated nucleus pulposus with radiculopathy and 
degenerative changes, from September 26, 2003, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 
4.31, 4.40, 4.45, 4.71a, General Rating Formula for Diseases 
and Injuries of the Spine, and Formula for Rating IVDS Based 
on Incapacitating Episodes (2003-2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

 In rating cases, a claimant must be provided with 
information pertaining to assignment of disability ratings 
(to include the rating criteria for all higher ratings for a 
disability), as well as information regarding the effective 
date that may be assigned.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, post-rating letters dated in February and 
October 2004, and in October 2007, provided notice to the 
appellant regarding what information and evidence is needed 
to substantiate a claim for a higher rating, as well as what 
information and evidence must be submitted by the appellant, 
and what information and evidence would be obtained by VA.  
The October 2004 and October 2007 letters also specifically 
informed the Veteran to submit any evidence in his possession 
pertinent to the claim on appeal (consistent with Pelegrini 
and the version of 38 C.F.R. § 3.159 then in effect).  In 
addition, the October 2007 letter provided the Veteran with 
information pertaining to VA's assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman, and the Veteran responded (in a November 
2007 VCAA notice response) that he had no additional evidence 
to submit and requested that his claim be decided as soon as 
possible.  Also, the May 2007 SSOC set forth the criteria for 
higher ratings for low back disability (as revised effective 
September 26, 2003).  

After issuance of the above-described notice, and opportunity 
for the Veteran to respond, the August 2009 SSOC reflects 
readjudication of the claim.  Hence, the Veteran is not shown 
to be prejudiced by the timing of the notice.  See Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in an SOC or SSOC, is sufficient to 
cure a timing defect).
  
The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
Veteran's VA outpatient treatment records, and the reports of 
March 2004 and July 2009 VA examinations.  Also of record and 
considered in connection with the appeal are various written 
statements provided by the Veteran and by his representative, 
on his behalf.  No further RO action on this matter, prior to 
appellate consideration, is warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter remaining on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability ratings are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2009).  When a 
question arises as  to which of two ratings applies under a 
particular Diagnostic  Code (DC), the higher rating is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
applies.  38 C.F.R. 
§ 4.7 (2009).  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of a 
veteran.  38 C.F.R. § 4.3 (2009).

A veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is entitlement to a 
higher initial rating assigned following the grant of service 
connection, evaluation of the medical evidence since the 
effective date of the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found) is required.  Fenderson, 12 
Vet. App. at 126.

The initial 20 percent rating for the Veteran's service-
connected low back disability was  assigned g under 
Diagnostic Code 5243, for IVDS.  Effective September 26, 
2003, , IVDS is evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating IVDS Based on Incapacitating Episodes, 
whichever method results in the higher evaluation when all 
disabilities are combined under § 4.25.  

The General Rating Formula for Diseases and Injuries of the 
Spine provides for assignment of a rating of 10 percent for 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, combined range 
of motion for the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; muscle spasm or 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour, and a 20 percent rating for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees, or when the combined  
range of motion of the thoracolumbar spine is not greater 
than 120 degrees, or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  The 
next higher rating of 40 percent is warranted for disability 
of the thoracolumbar spine either where forward flexion of 
the thoracolumbar spine is 30 degrees or less, or where there 
is favorable ankylosis of the thoracolumbar spine.  A 50 
percent rating is warranted where there is unfavorable 
ankylosis of the entire thoracolumbar spine and a 100 percent 
rating is warranted where there is unfavorable ankylosis of 
the entire spine.  38 C.F.R. § 4.71a.

Under the rating schedule, forward flexion to 90 degrees, and 
extension, lateral flexion, and rotation to 30 degrees, each, 
are considered normal range of motion of the thoracolumbar 
spine.  38 C.F.R. § 4.71a, General Rating Formula, Note 2, 
and Plate V.

The Board notes that, when evaluating musculoskeletal 
disabilities, the VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).
Considering the pertinent evidence in light of the applicable 
criteria, the Board finds that an initial rating in excess of 
20 percent for the low back disability from September 26, 
2003, is not warranted.

In March 2004, the Veteran underwent orthopedic and 
neurological VA examinations.  As noted in the Board's 
October 2007 remand, although these two examinations were 
only four days apart, there was great discrepancy between the 
findings for the range of motion on forward flexion.  Also, 
lateral flexion, as measured on orthopedic examination, was 
more than 50 degrees over the normal range of motion.  Hence, 
the Board remanded the claim so that the Veteran could be 
scheduled for another VA examination.

The report of the March 2004 VA neurological examination 
reflects the Veteran's complaints of monthly flare-ups 
lasting up to three days.  He said the flare-ups were 
incapacitating.  He also complained of left calf pain after 
prolonged standing or exertion.  On physical examination, the 
Veteran had numbness along the left medial sural cutaneous 
nerve.  Range of motion was from 10 degrees on extension to 
30 degrees on forward flexion.  Right and left lateral 
flexion was to 12-15 degrees.  He experienced pain on range 
of motion, worse with repetitive motion.  It was noted that a 
1999 magnetic resonance imagining (MRI) revealed  L4-L5 disc 
bulge with mild effacement of both nerve root foramina.  The 
diagnoses were lumbar radiculopathy and chronic low back pain 
with moderate lumbosacral strain and loss of lateral motion 
and decreased forward bending.

The report of the March 2009 VA orthopedic examination 
reflects the Veteran's complaints of chronic intermittent low 
back pain with left calf pain and left lateral foot numbness.  
He said he had monthly flare-ups that lasted 3 days, but had 
had one incapacitating episode in the past 12 months that 
lasted one week.  He said that he had to stop if he did too 
much, but that the disability does not otherwise interfere 
with daily life or employment.  On physical examination, 
range of motion was from 25 degrees on extension to 70 
degrees on forward flexion.  Right lateral flexion was to 88 
degrees, and left lateral flexion was to 84 degrees.  Right 
and left lateral rotation was to 30 degrees.  It was noted 
that pain began at 85 degrees on flexion.  Repetitive motion 
worsened pain, but there was no evidence of lack of 
endurance, fatigue, incoordination, or weakness.  There was 
tenderness at the L5-S1 area; gait was steady and even; there 
were no muscle spasms, guarding severe enough to result in 
abnormal gait, abnormal spinal contour, or abnormal 
musculature or posture.  Deep tendon reflexes of the patella 
and ankles were 2+.  Motor strength was 5/5.  The diagnoses 
were lumbar radiculopathy and chronic low back pain with 
moderate lumbosacral strain.    

A March 2004 VA X-ray revealed marginal osteophyte formation 
at the inferior anterior border of the L5 vertebra with 
narrowing of the disc space at L5-S1.  There was also 
displacement of the vertebra of L5 on S1.  There was also 
periarticular osteosclerosis and narrowing o f the joint 
space of the facet joint of L5-S1 from degenerative changes.  
The diagnostic impression was degenerative changes of the 
lumbosacral spine involving L5-S1 with grade I 
spondylolisthesis of L5 on S1.  

The report of the July 2009 VA examination reflects the 
Veteran's complaints of constant aching pain with occasional 
stinging sensation in the lateral calf.  He said the pain was 
moderate most of the time, but was severe during flare-ups 
that occurred twice per month.  He had no incapacitating 
episodes in the past 12 months.  He said he occasionally took 
Motrin for pain and used a TENS unit, which was helpful.  He 
also said he had flare-ups about once every 6 months that 
lasted a month.  He later said pain was moderate during 
flare-ups and that he had decreased range of motion, but 
could usually go to work.  

On physical examination, the Veteran walked unaided with 
normal posture and gait.  Range of motion of the 
thoracolumbar spine was from 25 degrees on extension to 80 
degrees on forward flexion.  Right and left lateral flexion 
was to 30 degrees and right and left rotation was to 30 
degrees.  There was no additional loss of range of motion 
with 3 repetitions.  There was no tenderness, weakness, 
muscle spasm, guarding, or atrophy.  There were no 
musculature or posture abnormalities or deformities, and no 
ankylosis.  Sensation to pinprick, soft touch and vibration 
was normal throughout the upper and lower extremities.  There 
was no area of loss of sensation of the left lateral foot as 
previously described.  Motor strength was 5/5.  Deep tendon 
reflexes were 2+ throughout the upper and lower extremities 
except for the right patellar reflex, which was 1+.  The 
diagnosis was degenerative joint disease of the lumbosacral 
spine with radiculopathy.  

To warrant a higher, 40 percent rating under the General 
Rating Formula, the evidence must show forward flexion 
limited to 30 degrees or less or favorable ankylosis of the 
thoracolumbar spine.  The Board notes, at the outset, that 
there has been no evidence of ankylosis of the spine.  As 
regards limitation of motion, as mentioned, there was a 
discrepancy in range of flexion findings in March 2004.  On 
neurological examination, forward flexion was to 30 degrees, 
and on orthopedic examination, forward flexion was to 70 
degrees.  The latter findings are consistent with the July 
2009 VA examination, which revealed range of motion to 80 
degrees on forward flexion.  Hence, it appears that the March 
2004 neurological examination's range of motion findings were 
an anomaly.  In actuality, the July 2009 VA examination's 
findings, which revealed that forward flexion was only 
lacking 10 degrees, are more  consistent with a 10 percent 
rating-which is lower than a the initial 40 percent rating 
assigned.  Clearly, then, these findings do not support any 
rating even higher than 20 percent. 

The Board emphasizes that there is no basis under the General 
Rating Formula for a  higher rating for the low back 
disability, even when functional loss associated with the 
Veteran's complaints of pain is specifically considered 
(consistent with 38 C.F.R. §§ 4.40 and 4.45, and DeLuca.).  
As noted, the Board has considered the extent of the 
Veteran's pain free motion.  Moreover, the July 2009 VA 
examiner noted that there was no additional functional 
limitation on repetitive motion due to pain, weakness, 
fatigability, and incoordination, and there is otherwise no 
evidence of functional loss in addition to that shown 
objectively.  The Board also points out the language 
preceding the rating criteria under the General Rating 
Formula indicates that the criteria are to be applied with or 
without symptoms such as pain.

Under Note (1) of the General Rating Formula, VA must also 
consider whether combining ratings for orthopedic and 
neurological manifestations would result in a higher rating 
for the Veteran's service-connected low back disability.  In 
this case,  a separate 10 percent rating has already been 
assigned for neurological manifestations of lumbar spine 
disability (to include symptoms such as a burning in the left 
calf and numbness in the left foot), and the Veteran has not 
appealed the rating.  If, as indicated above, the orthopedic 
manifestations of low back disability are 10 percent 
disability, and the neurological manifestations are 10 
percent disabling, the combined rating of 20 percent is not 
more than the 40 percent rating already assigned.  See 
38 C.F.R. § 4,25.  Hence, this method provides no basis for a 
higher rating.  

Finally, the Board has considered whether the Veteran's 
service-connected low back disability would warrant a higher 
rating on the basis of incapacitating episodes.  For purposes 
of evaluation under Diagnostic Code 5243, an incapacitating 
episode is defined as a period of acute signs and symptoms 
due to IVDS that requires bed rest prescribed by a physician.  

Under the Formula for Rating IVDS Based on Incapacitating 
Episodes, the next higher 40 percent rating requires 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  In 
this case, however, despite the Veteran's March 2004 
complaints of incapacitating flare-ups, since September 26, 
2003, the objective medical evidence has not reflected any 
bed rest prescribed by a physician, and, in fact, during the 
September 2009 VA examination, the Veteran denied any 
incapacitating episodes during the past 12-month period.  As 
such, a higher rating is not assignable on the basis of 
incapacitating episodes.  

The above determinations are based upon consideration of 
applicable provisions of VA's rating schedule.  Additionally, 
the Board finds that there is no showing that, at any point 
since September 26, 2003, the disability under consideration 
has reflected so exceptional or so unusual a disability 
picture as to warrant the assignment of a higher rating on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b) (cited in 
the August 2009 SSOC).  The Board notes that the disability 
has not objectively been shown to markedly interfere with 
employment (i.e., beyond that contemplated in any assigned 
rating).  There also is no objective evidence that the 
disability has warranted frequent periods of hospitalization 
or has otherwise rendered impractical the application of the 
regular schedular standards.  In the absence of evidence of 
any of the factors outlined above, the criteria for invoking 
the procedures set forth in 38 C.F.R. § 3.321(b)(1) have not 
been met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating of the disability under 
consideration, pursuant to Fenderson (cited above); and a 
rating in excess of 20 percent for herniated nucleus pulposus 
with radiculopathy and degenerative changes, from September 
26, 2003, must be denied.  In reaching these conclusions, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against assignment of any higher rating,  that 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 
56 (1990).




ORDER

An initial rating in excess of 20 percent for herniated 
nucleus pulposus with radiculopathy and degenerative changes, 
from September 26, 2003, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


